DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on September 28, 2021, were received. None of the Claims have been amended, cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-25 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 28, 2021.

4.	The Declaration under 37 CFR §1.130, dated September 28, 2021, has been received and accepted by Examiner. 

Claim Rejections - 35 USC § 103
5. 	The rejection of Claims 1-5, 7-25 under 35 U.S.C. 103 as being obvious over Lin et al. (US 2020/0358081 A1), has been overcome based on the arguments presented in the Remarks dated September 28, 2021, and the filed Declaration under 37 CFR §1.130, dated September 28, 2021.

6.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0358081 A1), as applied to Claims 1-5, 7-25, and in further view of Zhamu et al. (US 2018/0351201 A1), has been overcome based on the arguments presented in the Remarks dated September 28, 2021, and the filed Declaration under 37 CFR §1.130, dated September 28, 2021.

Reasons for Allowance
7.	Claims 1-25 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record noted in the IDS dated May 13, 2019; April 15, 2021; and, April 28, 2021, as well as, Lin et al. (US 2020/0358081 A1), do not teach, fairly suggest, or render obvious multi-functional composite particulates for a lithium battery, wherein at least one of said composite particulates has a diameter from 100 nm to 50 µm and comprises a polymer electrolyte, comprising from 0.1% to 40% by weight of a lithium salt dissolved or dispersed in said polymer electrolyte, and one or a plurality of primary particles of an anode active material that are encapsulated by, embedded in, dispersed in, or bonded by said polymer electrolyte, wherein said primary particles have a diameter or thickness from 0.5 nm to 20 µm and occupy a weight fraction from 5% to 98% based on the total weight of the composite particulate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725